Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of features of a coupling assembly capable of coupling a first and second tube, or an outrigger assembly comprising first and second nestable tubes,
a first body including a frame, a boss, and an aperture which allows fasteners to pass through the boss, a second body placed inside the first and second tubes which receives the fastener from the first body, the second body also having an opening which receives the frame of the first body, and the first and second bodies adapted to couple first and second tubes in a gap between the first and second bodies, or where the first body is proximate to an outer surface of the first tube, the first body additionally comprises a line guide.

US 4580788 A to Rabe teaches a first body (30a) with a frame (semicircular portion 30a, projecting shoulder 34a), a boss for receiving fasteners therein (31a, 31b), and a second body (30b, 20) which receives the fasteners to couple the first and second bodies together, the second body having an opening to receive the frame of the first body (opening at 24 such that 34a can be inserted inside), where the first and second bodies can be used to couple first and second tubes disposed in a gap formed between the two bodies, since the two bodies create a gap as seen in FIG 1 capable of coupling or clamping two tubes together.

	Rabe additionally is a device meant for sealing high pressure services, and as such, there is no motivation to add a fishing line guide on the first body of such a device. A fishing line guide would not provide any benefit to the functionality of the device and one of ordinary skill in the art would not think of adding a fishing line guide to the device of Rabe.
	
	US 3059589 A to Schreyer teaches a first body having a frame (26, rectangular portion), the first body having a boss (26) for fasteners to pass through the boss, disposed outside of a tube (outside of tube 20), a second body coupled to the first body by receiving the fastener and disposed inside the tube (inside tube 20), the first and second bodies capable of connecting first and second nestable tubes to each other in a gap between the first and second bodies. 
	While Schreyer teaches these first and second bodies with the second body on the interior of a tube and a first body on the exterior, the two bodies connectable by fasteners, Schreyer fails to teach the second body having any opening which receives the frame of the first body since neither of the two bodies touch and are instead configured to clamp tubes between them with the use of fasteners. 

 
US 20050126465 A1 to Wilcox is another prior art which actually teaches an outrigger assembly with a clamping device used to secure first and second tubes, there is a first body on an exterior and a second body on an interior of first and second tubes, but neither of these two bodies are in contact with each other in order for there to be a frame of a first body received within an opening of a second body, or a boss with a fastener which is received in the second body. 
	
US 20070257488 A1 to Jimenez teaches a device for coupling pipes, however while this device couples two nestable pipes, it only utilizes an exterior first body and a second body is not needed on the interior of the two pipes. 

US 7485808 B2 to Guthkey teaches a two piece hodler for attaching electrical line bundles and pipes. The device has two bodies, a second body which receives fasteners through a boss of the first body, an opening intended to receive a portion of a frame of the first body, and the device being capable of fastening two nesting poles in a gap between the first and second bodies (FIG 4). However, Guthkey is made such that first and second bodies are used to clamp around the exterior of the electrical line bundles/pipes in question, the second body not being disposed inside the first and second tubes as claimed. This would break the reference of Guthkey since doing so .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647